DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment

Applicant’s Amendments, filed 6/22/2021, to claims 3, 5, 6, 7 acknowledged by Examiner. Additionally, applicant cancelled claims 1-2 and 9.
Claims 3-8 are now pending.
Response to Arguments
First Argument:
	Applicant asserts that Block fails to teach or suggest the amended first and second bodies as now claimed (Remarks Pages 5-7).
	Examiner’s Response:
Applicant's arguments filed 6/22/2021 have been fully considered but they are not persuasive. Examiner provides an updated rejection of Block in view of Scaff below and notes that as now claimed the interpretation of the claim language and thus prior art of Block has been altered in the updated rejection below in regards to the second and first bodies, wherein in the updated rejection below the amended language of the second and first bodies have been rejected under 112b as being indefinite in defining the shapes of the first and second bodies (as well as rejected under 112a for new matter) wherein under the 112b rejection it is the Examiner’s view that Block does disclose the required first and second body shapes.




Second Argument:
	Applicant asserts that Scaff does not teach the claimed elastic portion (Remarks Pages 7-8).
	Examiner’s Response:
	Applicant's arguments filed 6/22/2021 have been fully considered but they are not persuasive. Scaff was never relied on for the “elastic portion” as claimed; the structure of the elastic portion is found in the element 4 of Block as seen in the rejection below. Scaff is relied on for the “elastic band” element which is unrelated as claimed to the “elastic portion”. Thus these arguments against Scaff are spurious.
	
Examiner’s Notes
	All references relied up on and not cited in the current Form 892 may be found in previous 892's or IDS'.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 3-8 rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101). 
Regarding claim 3, amended claim 3 recites “a first body having a top surface whose shape corresponds to only a palm to accommodate the palm” wherein this appears to be positively tying the structure of the device to the human anatomy of the palm. Thus claim 3 is rejected under 101 as encompassing a human organism.
Regarding claim 3, amended claim 3 recites “a second body having a top surface whose shape is curved downward correspondingly to only a bottom and a side of a finger to accommodate an end of the finger” wherein this appears to be positively tying the structure of the top surface of the second body to the human anatomy of the finger and its bottom and a side. Thus claim 3 is rejected under 101 as encompassing a human organism.

Examiner notes these are essentially maintained 101 rejections from the previous rejection of record. Applicant said in Remarks that the 101 issues were resolved, but Examiner sees no presence of amendment in claim 3 which solved the issues herein.

	Claims 4-8 are rejected as being dependent to claim 3.
	
	Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3-8 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 3, the amended claim now recites “a first body having a top surface whose shape corresponds to only a palm” wherein this “only” limitation is a negative limitation and Applicant has no support for this new negative limitation as the original disclosure lacks any mention of the shape corresponding only to a palm, and even further the original claims contradict this limitation as the claims even recited an alternate choice of being corresponding to a “sole”. Further see MPEP 2173.05(i) regarding negative limitations. As such, claim 3 is rejected under 112a for containing new matter.
Regarding claim 3, the amended claim now recites “a second body having a top surface whose shape is curved downward correspondingly to only a bottom and a side of a finger” wherein this “only” limitation is a negative limitation and Applicant has no support for this new negative limitation (see MPEP 2173.05(i) regarding negative limitations) or the entire amended limitation as firstly Applicant has no explicit structure of relating the shape of the top surface to a bottom and a side of a finger in their specification, and the figures lack this disclosure even further as Figure 4 shows this top surface partially extending over a top of the user’s thumb in usage, thus this being new matter. And even further the original claim set offered in the alternate species that the shape could correspond to a toe thus further showing the negative aspect of this limitation is a new negative limitation with no support. Thus this claim limitation is new matter and claim 3 is further rejected under 112a for new matter.
Regarding claim 3, the amended claim now recites “wherein the second body and the elastic portion are connected to support an entire bottom of the finger” however Applicant’s 
Claims 4-8 are rejected as being dependent to claim 3.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-8 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 3, the amended claim now recites “a first body having a top surface whose shape corresponds to only a palm to accommodate the palm” wherein this claim language is unclear as to what “only” shape this is claiming. The shape of a user’s palm corresponds to the shape of the back of the hand for example in human anatomy as they are the front and back surfaces of the same shaped hand, thus it’s unclear as how something could “only” correspond to a palm. And even further it is unclear what other shapes this is excluding as a palm is specific shape, but technically a shape could correspond to it by being circular and matching the size of the palm, or matching the shape of the palm exactly, or being square could theoretically correspond to the palm. As such this claim language of “whose shape corresponds to only a palm to accommodate the palm” is indefinite under 112b as not distinctly claiming the subject matter. For examining purposes, the Examiner will interpret this as the top surface generally being able to match the shape of the palm.
Regarding claim 3, the amended claim now recites “a second body having a top surface whose shape is curved downward correspondingly to only a bottom and a side of a finger” wherein this claim language is unclear as to what “only” shape this is claiming and further unclear what shapes this is excluding. It is unclear if this is saying the shape of the top surface has to match the exact curvature of a bottom and a side of a finger, or if its saying that the shape is matching the type of curvature defined by these features of a finger in a generic fashion, but then it is further unclear as to how the shape of a bottom and top of a finger differ when being discussed in a “correspondingly” fashion. And even further depending on the user, the claimed invention as disclosed has a shape in instant Figures 3-4 which appears to correspond to a finger, but the shape of the second body overall aspect appears to also be able to match a person’s toe instead of finger. Thus even with the offered disclosure, this limitation is unclear in what shape it is claiming when combined with this “only” limitation. As such, claim 3 is further rejected under 112b as being indefinite. For examining purposes, if the top surface of the prior art appears to “correspond” to the bottom and a side of a finger then it will be interpreted as showing the “shape” attempting to be claimed herein.
Claims 4-8 rejected as being dependent on claim 3.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 4 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. .  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Block (US 6450924 B1) in view of Scaff (US 20120167272 A1).
Regarding claim 3, Block discloses a device 1 (See Figures 1-3) comprising: 
a first body 2 (See Figures 1-3) having a top surface (See Figure 3 for view of “top surface”, wherein this surface as shown in Figure 1 is against the palm of the hand) whose 
a second body 6 (See Figures 1-3) having a top surface (See Annotated Figure 3) whose shape is curved downward correspondingly to only a bottom and a side of a finger to accommodate an end of the finger (see relevant 112b above, wherein this shape as claimed is indefinite, and the prior art is being read as matching such claimed structure if the surface matches a bottom and a side of a finger) (See Annotated Figure 3, wherein the top surface as indicated can be further seen in Figures 1-2 which curves down corresponding to a shape of finger that is then inserted into the body 6 (into passageway 14) to accommodate the finger; and further see wherein the indicated top surface matches a bottom and a side of a finger); and 
an elastic portion 4 having a downward curved shape (See Figures 1-3, wherein the portion 4 may be interpreted as having a “downward curved shape” in two ways; See Annotated Figure 1, wherein the first is that as seen in Figure 1 the portion 4 corresponding to the ring finger is curved and when arcing to the portion 6 is arcing/curving downwardly; and secondly the portion 4 as shown in Figures 1-3 has a generally circular cross section shape resulting is a curved outer surface that may be said as being a downwardly curved shape as further drawn in Annotated Figure 1 below because the surface shape starting from a specific spot can be viewed as then curving downwardly) and integrally connecting the first body 2 and the second body 6 (See Figures 1-3, wherein 4 is integral with 2 and 6) and configured for providing elasticity to spread a bent finger (See Col. 3 lines 29-40, wherein this portion 4 is resilient rubber 
wherein the second body 6 and the elastic portion 4 are connected (See Figures 1-3 wherein they are connected) to support an entire bottom of the finger (See Figure 1 and Col. 4 lines 37-47, wherein the entire finger has a force exerted on them to keep them in this “initial position”, thus the entire finger including the bottom of a finger is supported as the device is providing support forces to keep the finger in such a position). 

    PNG
    media_image1.png
    464
    734
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    798
    856
    media_image2.png
    Greyscale

Block does not disclose an elastic band for correcting a deformity of a deformed joint of a finger and wrist and enhancing a function is mounted on the device.
However for note, Block discloses that the device 1 is a finger exercise device (See Abstract).
However, Scaff teaches an analogous finger exercise device 100 (See Figures 1-4 and Abstract) with an analogous first body 122 (See Fig. 1-4) and an analogous second body 104 for accommodating a finger (See [0021]) (See Fig. 1-4) wherein the first and second bodies 122 and 104 are accommodated with hook and loop portions (respectively, see [0029, 0027]) in order to attach an elastic band 130 with hook and loop portions 136/138 and elastic portion 132 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the first and second bodies 2 and 6 of the device 1 of Block with hook and loop to receive/mount the elastic band 130 as taught by Scaff in order to further improve the function of the fingers of the user as well as aid in the healing of deformities caused by injuries (See Scaff [0019]).
As such as combined, Block in view of Scaff discloses that the device 1 is a mounting device 1 of the elastic band 130 for correcting a joint deformity and enhancing a joint function (because of combination above, the device 1 of Block now mounts the elastic band 130 of Scaff which is capable of correcting joint deformities, see Scaff [0019] as discussed above).
Regarding claim 4, Block in view of Scaff discloses the invention of claim 3 above.
As combined, Block discloses wherein the elastic portion 4 has a width relatively smaller than that of the second body 6 (See Figure 2 wherein 6 is clearly wider than 4) and has a shape curved downward (See Annotated Figures 1 wherein the portion 4 is clearly a cylindrical shape such that then it may be seen that the “top” surface of 4 in Figure 1 may be seen as curving down towards the finger thus then the portion having a shape curved downward, also further see in Annotated Figure 1 wherein the portion 4 curves along the length of the ring finger in an arc that may be interpreted as curving downward).
Regarding claim 5, Block in view of Scaff discloses the invention of claim 3 above.
As combined, Block discloses further comprising a fixing belt 10 configured for fixing a hand while the finger is spread (See Col. 3 line 60 – Col. 4 line 6, wherein the strap 10 may be 
Regarding claim 6, Block in view of Scaff discloses the invention of claim 3 above.
As combined, Block discloses further comprising a first hook and loop for fixing a top surface of one end 134 of the elastic band 130 to a portion of the second body 6 corresponding to each finger (see combination in claim 3 above, wherein Block has been modified to have hook and loop on a portion of the second body 6 in order to mount the elastic band 130, see Figures 3-4 of Scaff wherein this can be interpreted as mounting the “top surface” of the elastic band as when the hand is held upside down in Figure 4 then the surface with hook and loop as shown in Figure 3 of Scaff will be the “top” surface).
Regarding claim 7, Block in view of Scaff discloses the invention of claim 4 above.
As combined, Block discloses further comprising a second hook and loop fastener provided at a bottom surface of the first body 2 to fix the first body 2 (See Annotated Figure 1+2 below, wherein the top surface of the first body 2 also includes the top surface of the strap 20 which has hook and loop material as described in Col. 3 line 60 - Col. 4 lines 6 and further shown in Figure 3).
Regarding claim 8, Block in view of Scaff discloses the invention of claim 3 above.
As combined, Block discloses further comprising a handle portion provided at a rear end of the first body 2 (See https://www.dictionary.com/browse/handle wherein a handle is “that which may be held, seized, grasped” and as seen in Figure 1 the rear end of the first body 2 may be a “handle portion” as it is capable of being held or grasped by a user).

    PNG
    media_image3.png
    770
    741
    media_image3.png
    Greyscale


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN S ALBERS whose telephone number is (571)272-4889.  The examiner can normally be reached on Monday-Friday 8:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on (571) 270-3076.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KEVIN S ALBERS/Examiner, Art Unit 3786                                                                                                                                                                                                        7/28/2021

/VICTORIA J HICKS/Primary Examiner, Art Unit 3786                                                                                                                                                                                                        7/29/2021